Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 05/07/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd at al. (US 2018/0312698 A1) in view of Nowak et al. (US 2014/0162022 A1) and Couturier (WO 2016/090468 A1) and in view of the evidence of Mechanical Rubber.
Regarding Claims 1 and 7-8, Elsbernd discloses an article comprising a liquid and ice repellant layer (paras 0001, 0014, 0022) on a metal substrate such as iron, aluminum, copper, nickel, zinc, cobalt, or tin (para 0073). 
Elsbernd discloses the repellant layer can be applied as multiple layers (i.e. first and second chemical compositions) where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed thicknesses of each layer and the claimed overall thickness of the coating (i.e. two layers, each 5 microns thick, yields a total thickness of 10 microns). The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A hardness of 70, 80 or up to 100 (para 0050) which, according to the evidence of 
Elsbernd further discloses ice adhesion of less than 200 kPa (para 0018) and that the contact angle of the repellant layer is hydrophobic (para 0019). 
Elsbernd discloses an embodiment where the metal substrate is an aluminum beam 0.63 cm thick (para 0203). Alternatively, it would be obvious to choose thickness of substrate, including that claimed, depending on the end use of the article.
Elsbernd does not disclose that the polymeric coating is anisotropic.
Nowak discloses structural coatings with anti-icing properties (Abstract) which uses discrete templates which are anisotropic (paras 0072-0073) in order to promote surface roughness which inhibits wetting of water (para 0044) and inhibits water infiltration (para 0084). 
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd to incorporate the teachings of Nowak to produce the article wherein the polymeric coating has an anisotropic discrete template. Doing so would promote surface roughness and inhibit water infiltration and wetting.
Elsbernd in view of Nowak does not disclose the icephobic material comprises polysiloxane which comprises epoxy modified silicone.
Couturier discloses epoxy silicone (i.e. epoxy polysiloxane) coating compositions for ice shedding (pg 7, paras 5- 6) where the epoxy has EEW of 100-5000 (pg 7, paragraph 7). The composition can substantially reduce or eliminate ice accretion (pg 2, para 4).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Nowak to incorporate the teachings of Courtier to produce the article wherein the icephobic material addition comprises the epoxy silicon coating composition of Couturier. Doing so would substantially reduce or eliminate ice accretion.
While there is no disclosure in Elsbernd in view of Nowak and Couturier that the second chemical composition layer has a sand erosion value or ice adhesion after 5 cycles as claimed, or that the article is non-isotropic and exhibits no failure after exposure or pull-off strength as claimed, given that Elsbernd in view of Nowak and Couturier disclose an article comprising anisotropic polymeric coating identical to those used in the present invention, including epoxy modified silicone, it is clear that the article and the second chemical composition layer would inherently possess and exhibit the properties identical to that claimed.
Regarding Claim 3, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses successive layers of the polymeric coating on the substrate (para 0062).
Regarding Claims 4 and 5, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above, including that the polymeric coating comprises the composition of Couturier, which comprises an epoxy resin with an EEW of 100-5000 (pg 7, para 7).
Regarding Claim 6, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. The polymeric coating disclosed by Elsbernd in view of Nowak and Couturier does not contain adhesion promotors (i.e. 0 wt%).
Regarding Claims 9 and 10, 
Regarding Claim 11, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is an automotive, air craft or sporting component (para 0006). 
Regarding Claim 12, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is a component for telephone or electrical cables (i.e. cylindrical objects) (para 0006).
Regarding Claim 13, Elsbernd in view of Nowak and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is a component for land, water or space vehicles, solar panels, wind turbines, heat pumps, power lines or telecommunication equipment (para 0006).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Nowak and Couturier  as applied to claim 1 above, and further in view of Kita et al. (US 5647919).
Regarding Claim 2,
Kita discloses an aluminum allow having a grain size limited to between 40 and 1000 nm. When the grain size is less than 40 nm, ductility is unsatisfactory, but if the grain size is greater than 1000 nm, there is a rapid lowering in strength (Col 2, lines 2-7). 
I would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Nowak and Couturier to incorporate the teachings of Kita to produce the article wherein the metal substrate comprises an aluminum alloy having a grain size between 40 and 1000 nm. Doing so would maintain satisfactory ductility and strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787